Citation Nr: 0112178	
Decision Date: 04/30/01    Archive Date: 05/03/01

DOCKET NO.  96-27 422A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased evaluation for rheumatoid 
arthritis, currently rated 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel


INTRODUCTION

The veteran had active duty from November 1952 to May 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1996 rating decision by the 
Los Angeles, California Regional Office (RO) of the 
Department of Veterans Affairs (VA).

This case was previously before the Board on two occasions, 
upon which it was remanded each time for further development.  
Such development having finally been completed, the case is 
before the Board for appellate review.  

In that regard, it is noted that, per the veteran's request, 
a personal hearing before a Member of the Board was scheduled 
for the him on February 10, 1999, and he failed to report.  
In a Report of Contact, dated on February 10, 1999, it is 
noted that the veteran got lost on his way to the personal 
hearing, and he was therefore unable to attend.  During the 
telephone conversation with VA personnel, the veteran 
indicated that he no longer desired a personal hearing with a 
Member of the Board, and he requested that his claims folder 
we returned to the Board for a final decision.  


FINDING OF FACT

The veteran's service connected rheumatoid arthritis is 
manifested by complaints of multiple joint pain in his back, 
knees, shoulders, and pain and stiffness all over the body; 
but no objective radiographic, clinical or serological 
evidence of current rheumatoid arthritis.


CONCLUSION OF LAW

The criteria for an assignment of a rating greater than 20 
percent for rheumatoid arthritis have not been satisfied.  38 
U.S.C.A. § 1155 (West 1991); Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2097-99 
(to be codified as amended at 38 U.S.C. §§ 5103A, 5107); 38 
C.F.R. §§ 3.951, 4.7, 4.71a, Diagnostic Codes 5002 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Assist

The RO has met its duty to assist the veteran in the 
development of this claim under the Veterans Claims 
Assistance Act (VCAA) of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  By virtue of the Statement of the Case and the 
Supplemental Statement of the Case issued during the pendency 
of the appeal, the veteran and his representative were given 
notice of the information, medical evidence, or lay evidence 
necessary to substantiate the claim.  The veteran testified 
before the RO in April 1996, and a transcript from that 
hearing has been associated with the claims folder.  Pursuant 
to a Board remand in December 1998, he and his representative 
were given the opportunity to testify before a Member of the 
Board at a personal hearing scheduled for February 10, 1999.  
The veteran failed to report for that personal hearing, and 
subsequently indicated to the RO that he did not want a 
hearing before the Board.

The RO made reasonable efforts to obtain relevant records 
adequately identified by the veteran, in fact, it appears 
that all evidence identified by the veteran relative to this 
claim has been obtained and associated with the claims 
folder.  Those records include private medical/treatment 
records, and VA hospitalization and treatment records.  
Multiple VA examinations were conducted, and copies of the 
reports associated with the file.  Pursuant to a Board remand 
of July 1999, the veteran was afforded a specialty orthopedic 
examination.  On November 15, 1999, the RO notified the 
veteran that VA examination would be scheduled for him.  The 
veteran failed to report for VA examination with an 
orthopedic surgeon, scheduled for March 14, 2000.  The RO 
thereafter obtained a medical opinion for the record, based 
upon the evidence then of record.  Accordingly, after 
examining the record, the Board finds that reasonable efforts 
to assist the veteran have been undertaken, and hence no 
further assistance to the veteran is required.  VCAA, Pub. L. 
No. 106-475, §§ 3-4, 114 Stat. 2096, __ (to be codified as 
amended at 38 U.S.C. §§ 5103A, 5107).   

Pertinent Law and Regulations

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities (Rating Schedule) and are 
intended to represent the average impairment of earning 
capacity resulting from disability.  38 U.S.C.A. § 1155.  
Separate diagnostic codes identify the various disabilities.  
The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbation or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1 (2000).  
Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  

The primary focus in rating disabilities is on functional 
impairment.  38 C.F.R. § 4.10 (2000).  In particular, 
disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40 (2000).

The provisions of 38 C.F.R. §§ 4.45 and 4.59 contemplate 
inquiry into whether there is crepitation, limitation of 
motion, weakness, excess fatigability, incoordination, and 
impaired ability to execute skilled movements smoothly, and 
pain on movement, swelling, deformity, or atrophy of disuse.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight-bearing are 
also related considerations.  It is the intention of the VA 
Schedule for Rating Disabilities to recognize actually 
painful, unstable, or mal-aligned joints, due to healed 
injury, as at least minimally compensable.  38 C.F.R. 
§§ 4.45, 4.59 (2000); see DeLuca v. Brown, 8 Vet. App. 202 
(1995).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).

The Court has held that, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  As this claim does not involve an initial 
rating, separate, or staged, ratings for separate periods of 
time based on the facts found is not applicable.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  

The veteran's arthritis condition is rated under Diagnostic 
Code 5002, for rheumatoid arthritis (atrophic), as an active 
process.  Under this code section, a 40 percent rating is 
warranted for symptom combinations productive of definite 
impairment of health objectively supported by examination 
findings or incapacitating exacerbations occurring 3 or more 
times a year.  A 20 percent rating is warranted for one or 
two exacerbations a year in a well-established diagnosis.  
38 C.F.R. § 4.71a, Diagnostic Code 5002 (2000).  

For chronic residuals, such as limitation of motion or 
ankylosis, favorable or unfavorable, rate under the 
appropriate diagnostic codes for the specific joints 
involved.  Where, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
codes a rating of 10 percent is for application for each such 
major joint or group of minor joints affected by limitation 
of motion, to be combined, not added, under diagnostic code 
5002.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  The code section also notes that 
the ratings for the active process will not be combined with 
the residual ratings for limitation of motion or ankylosis.  
The higher evaluation will be assigned.  Id.  

Secondly, the Board observes that the current 20 percent 
disability rating has been in effect since 1954.  Under 
governing regulation, a disability which has been 
continuously rated at or above any evaluation of disability 
for 20 or more years for VA compensation purposes may not be 
reduced except upon a showing that such rating was based on 
fraud.  38 C.F.R. § 3.951(b) (2000).  The 20 percent rating 
is thus protected at that level. 

With these regulations and the Court's precedent in mind, the 
Board provides the following history and evaluation of the 
present level of disability resulting from the veteran's 
service-connected rheumatoid arthritis disability.  


Factual Background

The facts of this case reveal that the veteran was examined 
for VA purposes in October 1953.  At that time, the veteran 
complained of having had pain for three months in his left 
leg and calf, brought on by exercise and that it disappeared 
on rest.  X-rays of the left foot, pelvis and left hip were 
negative.  X-rays of the lumbar spine were taken due to 
sciatica, etiology undetermined.  The impression showed 
flattening of the lumbar curve; spina bifida, probably of no 
clinical significance.  

In November 1954, the veteran was hospitalized at VA for 18 
days because he had developed painful swelling of his second 
toe of the left foot, and left calf tenderness with left hip 
pain.  The initial impression was arthritis, rheumatoid, 
involving heels bilaterally, and foot drop, right, traumatic.  
After his hospital course, the established clinical diagnosis 
was arthritis, rheumatoid, involving heels, bilaterally.  It 
was noted that the diagnosis responsible for the major part 
of the veteran's stay in the hospital during that admission 
was arthritis, and that other conditions included avulsion of 
peroneal nerve with resultant foot drop neurosuture, old, 
right.  

Based upon the findings of the VA examination in October 
1953, and the November 1954 hospital showing of rheumatoid 
arthritis, the RO in a January 1955 rating decision granted 
service connection arthritis rheumatoid, heels, and assigned 
a 20 percent disability rating effective from November 16, 
1954.  

From October 1959 to November 1959, the veteran was 
hospitalized at VA for different ailments.  It was otherwise 
noted that the veteran had the condition of rheumatoid 
arthritis, service-connected, not treated or evaluated.  

From March 1960 to April 1960, the veteran was hospitalized 
at VA, at which time he underwent a left lumbar laminotomy 
with removal of intervertebral discs.  As an "other" 
condition, it was noted that the veteran had arthritis, 
service-connected, not treated.  

At VA examination in April 1960, the veteran complained of 
having sore heels and fingers, with occasional knee joints 
and leg aches.  Examination of the veteran revealed that he 
was service-connected for chronic rheumatoid arthritis of 
both ankles for which he had been under the care of a private 
doctor since 1955.  The veteran reported that he saw the 
doctor twice a month, and received injections from the doctor 
in order to help with the swelling and the pain.  There was 
no swelling or inflammation of his ankles or his feet, 
although he had pain and tenderness over the heels on 
pressure or manipulation, according to the examiner.  The 
veteran stated that the swelling had gone down because he had 
been at rest for several weeks.  Essentially, he had been 
inactive since his recent operation and had stayed off of his 
feet, so the pain and swelling had subsided.  The examiner 
noted that all other joints had good motion, no swelling or 
inflammation except for complaint of occasional pain in his 
knees, but that there was no evidence of any inflammatory 
changes at that time.  The diagnosis was arthritis, chronic, 
rheumatoid, both heels.  X-rays of both ankles and feet 
revealed no x-ray evidence of rheumatoid or other arthritic 
changes.  Bilateral, large calcaneal spurs were noted on the 
plantar surface of the tuberosities.  Following these 
results, the examiner included a handwritten note with the 
examination diagnosis, wherein he indicated that x-rays of 
the veteran's feet showed no rheumatoid arthritis.  

An October 1993 VA x-ray report showed, in relevant part, 
that the veteran had degenerative disease bilaterally of the 
feet.  

A February 1995 private medical entry by Dr. Gelfand, a 
rheumatologist, revealed that the veteran continued to be 
seen at VA and that he continued get gold treatments, which 
Dr. Gelfand thought was "a major mistake" as he did not 
think that the veteran had active rheumatoid arthritis.  The 
veteran had been having significant pain in the right knee 
and right buttock area.  He was also having trouble with his 
shoulders.  The right shoulder seemed to be the major 
problem.  The impressions were failed back syndrome, 
degenerative joint disease, right shoulder pain, and restless 
leg syndrome.  

A March 7, 1995 private medical entry by Dr. Gelfand revealed 
that the veteran had not been doing well, and that the 
veteran had had recurrent effusions in his knees; which was 
the only thing that made Dr. Gelfand possibly think of 
rheumatoid arthritis, otherwise, Dr. Gelfand felt that the 
veteran predominantly had degenerative joint disease.  

A March 28, 1995 entry by Dr. Gelfand revealed that the 
veteran had been helped considerably by the knee injection.  
He had some chronic swelling of the ankle; and it was unclear 
what that represented.  Dr. Gelfand opined that in the past, 
he had not felt that the veteran had active rheumatoid 
arthritis but "that," along with his knee, could have 
"suggested that" or it could have been consistent with 
crystal disease; (as) the veteran took gold for a year with 
absolutely no improvement.  

An April 5, 1995 VA electromyogram (EMG) report showed 
abnormal findings for the left lower extremity and left 
lumbosacral paraspinals.  The impression was chronic left 
lumbosacral motor radiculopathy, involving the L5, S1 levels.  
There was also possible mild involvement at the L4 level. 

April 5, 1995 VA x-rays of the pelvis and hips revealed that 
the pelvis, hips and sacroiliac joints were felt to be 
normal.  April 5, 1995 VA x-rays of the lumbosacral spine 
were taken because the veteran had a history of back pain and 
hip pain.  Included in the impression was that there was 
generalized anterior and lateral degenerative hypertrophic 
spurring with discogenic narrowing at all lumbar levels.  

April 11, 1995 VA x-rays of the foot were taken because the 
veteran had a history of foot pain.  The impression was that 
there was flattening of the arches bilaterally, and plantar 
and posterior calcaneal spurs bilaterally.  There was some 
calcification within the plantars tendon bilaterally, and 
mild deformity, clawing, of the right and left 2nd toes, 
bilaterally.  There was no obvious osseous traumatic 
pathology.  

An April 18, 1995 private medical entry by Dr. Gelfand 
revealed that the veteran had a collapsing left ankle.  A May 
1995 entry by Dr. Gelfand showed that the veteran was treated 
with an injection to the right hip area, because he had 
shooting intermittent pain in the buttock area going down the 
leg.  The physician suspected that it was maybe a recurrence 
of his sciatica; he was status post two back surgeries.  

A May 1995 VA outpatient treatment record showed that the 
veteran was seen for complaints of plantar pain when 
standing, and with some numbness over the heel, dorsal foot.  
The assessment was degenerative changes in the left tarsal.  

An August 1995 private medical entry by Dr. Gelfand revealed 
that the veteran had some joint symptoms, and was seen that 
day for left shoulder pain.  A September 1995 entry by Dr. 
Gelfand revealed that the veteran complained that his back 
was horrendous, and that he was essentially not able to 
function.  

September 1995 private medical records showed the veteran 
underwent a Magnetic Resonance Imaging (MRI).  The report of 
Dr. Gelfand revealed that the veteran had diffuse 
degenerative of the discs from lumbar (L)1 to lumbar 5, 
epidural fibrosis at L1-L2 and L3-L5, and degenerative 
osteophytosis at L4-L5 on the right with no evidence of 
herniation of the disc.  A corresponding limited lumbar spine 
x-ray, dated in September 1995, reveals status post lumbar 
laminectomy at L5; degenerative disc disease from L1 through 
L5; and mild dextroscoliosis centered at L1-L2.  

On October 4, 1995, the veteran underwent VA examination of 
the joints.  By history, the veteran indicated that he had 
been diagnosed with rheumatoid arthritis in the early 1950's.  
His current joint problems included chronic right knee pain 
and swelling.  He used a cane for right knee stability.  He 
had similar, but milder pain involving his left foot.  It was 
noted that the veteran had orthopedic problems of a collapsed 
bone which made walking difficult.  The veteran reported 
morning stiffness in his hands, but generally no significant 
disability involving the use of his hands.  The veteran 
reported that he had chronic pain in his left shoulder for 
several years with worsening loss of range of motion.  The 
veteran reported having chronic low back pain, status post 
laminectomy times two in the 1950's and again in 1976 for 
herniated disk.  He had intermittent severe pain which 
radiated to the lower leg.  

Physical examination revealed that straight leg raising was 
positive on the right side at 45 degrees.  His shoulder(s) 
were without effusion or tenderness.  Knees were without 
effusion or erythema.  There appeared to be a generalized 
bony enlargement of the knees bilaterally, left greater than 
right.  Ankles were without effusion.  Mild tenderness was 
noted at the left ankle, medially.  The feet were without 
gross deformity, except a hammertoe deformity that was noted 
at both second toes bilaterally.  Range of motion studies 
were performed and showed that neck flexion was 45 degrees, 
extension was 58 degrees, right rotation was 60 degrees, left 
rotation was 66 degrees, lateral flexion was 35 degrees.  
Lumbar spine extension was 30 degrees, flexion was 66 
degrees, lateral flexion was 26 degrees bilaterally, and 
rotation was 44 degrees bilaterally.  Knee extension was 180 
degrees bilaterally.  Flexion of the right knee was 106 
degrees, and flexion of the left knee was 128 degrees.  For 
the ankle, plantar flexion was 70 degrees, bilaterally.  
Dorsiflexion of the right ankle was 2 degrees, and was 6 
degrees for the left ankle.  Strength of the hands was normal 
throughout, including handgrip reflexes which were 1+ 
symmetrical.  There was absent knee jerk on the right, and 
multiple areas of the pinprick were made in the feet and 
hand, with the feet being worse than the hands, normal 
elsewhere.  The diagnoses were rheumatoid arthritis; chronic 
low back pain, status post laminectomy times two secondary to 
herniated disk.  

Corresponding X-rays of the shoulder(s) revealed, in part, 
that there was mild degenerative osteoarthritis of the 
acromioclavicular joints bilaterally and no obvious signs of 
rheumatoid arthritis.  X-rays of the bilateral hands, dated 
October 4, 1995 showed degenerative osteoarthritis that could 
well be post-traumatic, and that there was no sight of 
rheumatoid arthritis.  Post traumatic deformity consistent 
with an old injury was shown.  X-rays of the left hand and 
wrist, dated October 6, 1995 shows that there were 
degenerative changes at the first carpal-metacarpal and 
metacarpal-phalangeal joints. 

A November 1995 VA x-ray report showed markedly increased 
activity in the mid tarsal region of the left foot probably 
due to severe rheumatoid arthritis.  However, to rule out 
other pathology, correlation with the pending x-ray report 
was recommended.  Further x-rays of the feet, dated November 
1995, were done, but not interpreted by a physician. 

On February 27, 1996, the veteran saw Dr. Gelfand again, and 
the private medical record noted that the veteran had been 
having trouble with his knees in the past.  In addition to 
other ailments, the impression was left ankle valgus, 
degenerative joint disease, bilateral knee effusions and 
restless left syndrome.  

On April 3, 1996, the veteran testified at a personal hearing 
at the RO.  In summary, the veteran asserted that he should 
have an increased evaluation for his service-connected 
rheumatoid arthritis because he was having a lot of problems 
that affected multiple joints, specifically including the 
knees, both feet, shoulders and his back.  It was noted that 
the veteran was not confined to a wheelchair all of the time, 
but that he was unable to walk more than a half of a block.  
When he did so, his feet and knees began to swell and he had 
a lot of pain.  The veteran testified that he really did not 
do any walking at all.  The veteran indicated that he got 
steroid shots for relief and that he took mediation on a 
daily basis for his problems.  He indicated that he had been 
given gold treatments at VA, but had to stop with those due 
to a heart ailment.  The veteran testified that he was only 
able to do light work around the house to help his wife with 
chores, and that sometimes he was bedridden due to his 
arthritis.  

An April 3, 1996 private orthopedic record revealed that the 
veteran's foot disabilities had been progressive.  He had 
additional pain that affected his feet and knees, spine, and 
shoulders.  

An unofficial VA note, dated on April 4, 1996 revealed that 
the veteran had chronic arthritis which limited ambulation 
severely, with degenerative change and reduced range of 
motion of both knees.  

On April 4, 1996, Dr. McCann, a Board Certified Orthopedic 
Surgeon, noted in a private medical record that he had seen 
the veteran on a regular basis for the past 8 years.  He 
noted that there had been some uncertainty about the 
veteran's diagnosis of rheumatoid arthritis since the veteran 
did not exhibit typical hallmarks of the disorder, such as 
swollen knuckles in the hands and MP joints of the feet, and 
swelling of the wrists, etc.  The physician opined that he 
believed that the veteran had an attack of rheumatoid 
arthritis or related disorder and that the disease was 
"burned out," but had a deleterious effect on his joints, 
predisposing them to degenerative changes and other 
arthritidis such a pseudogout; and that those had progressed, 
that the symptoms had worsened with time, and with his heavy 
weight and natural aging, the veteran had become totally 
disabled.  

Dr. McCann further noted that the veteran's main disabling, 
painful conditions involved the heels and the toes of the 
feet, worse on the left, and both knees, also worse on the 
left.  The veteran had painful attacks of shoulder pains in 
addition to low-back pain and right sciatica.  The physician 
noted that x-rays had shown narrowing of the lateral 
compartments of each knee, characteristic of osteo-
degenerative arthritis; and that that could be a late sequel 
to the original arthritic condition he had in the 1950's, 
that was service-connected, although the knees may not have 
been listed in his award.  The physician also indicated that 
he considered the veteran's physical and joint impediments a 
significant impairment, more than they were when the veteran 
was originally rated by VA in 1954.  The diagnoses were of 
rheumatoid arthritis by history, service-connected; 
degenerative osteoarthritis and pseudogout (late 
compilation); and degenerative disc disease of the lumbar 
spine (possible late complication). 

On April 8, 1996, Dr. Chambers, a Board Certified Orthopedic 
Surgeon, noted in a private treatment record that the veteran 
was followed for inflammatory arthritis which had led to claw 
toe deformity and the collapse of the medial longitudinal 
arch.  The physician noted that x-rays reflected arthritic 
changes.  Similar arthritic symptoms affected the veteran's 
right knee and that he had limitation of motion especially to 
extension.  

On April 23, 1996, Dr. Gelfand noted in a private entry that 
a knee injection had been quite helpful for the veteran, and 
that the etiology of the knee pain was unclear.  The 
impression was intermittent right knee pain and swelling, 
degenerative joint disease, left ankle valgus, and restless 
leg syndrome.  

On May 21, 1996, Dr. Gelfand noted in a private entry that 
the veteran was seen for an injection to the right knee.  The 
impression was intermittent right knee pain and swelling, 
degenerative joint disease, left ankle valgus, and restless 
leg syndrome.  

March 1997 VA x-rays of the knees revealed that the veteran 
had severe degenerative osteoarthrosis of the knee joints 
with narrowed lateral compartments.  It was stated that this 
was rather unusual and favored post-traumatic degenerative 
osteoarthrosis with meniscus degeneration.  There was 
calcification within the medial menisci, bilaterally, more so 
on the left side (chondrocalcinosis).   

A June 1997 VA x-ray of the left knee revealed that the 
veteran had had a total knee replacement.  Post-operative 
residuals were described, and it was, essentially, noted that 
there were no other definitive abnormalities demonstrated.  

On July 10, 1997, the veteran underwent VA examination for 
the joints.  By history, it was noted that the veteran was 
diagnosed to have rheumatoid arthritis after discharge from 
the Navy in early 1950; and that at that time, the veteran 
had pain in the knees, bilateral shoulders and lower back.  
It was noted that the veteran thereafter took nonsteroidal 
anti-inflammatory drugs with pretty good control.  He stopped 
taking those drugs in 1979 when he began taking Coumadin 
because of a valve replacement.  

The veteran reported that he had been having pain, off and 
on, especially in both knees, both shoulders and lower back.  
The veteran reported that he had been seen at the VA medical 
center, and that he was told that he had worsening of the 
rheumatoid arthritis as well as maybe degenerative arthritis.  
The veteran currently took medication for back pain 
associated with two laminectomies, one performed in 1959 and 
one performed in 1975.  The veteran reported that since his 
last examination in 1995, he had been having chronic 
bilateral knee pain, shoulder pain and back pain.  

Specifically, right knee pain had been progressively worse to 
the point that he had been wheelchair-bound for the past two 
years.  He had persistent pain in both knees, more severe on 
the right side.  He had persistent pain whether cold or warm, 
and it did not make much difference.  The veteran stated that 
all of the pain was worse at night time.  He had occasional 
stiffness of the whole body and occasional muscle spasms in 
the back and aching pain in the knee joints.  He had joint 
swelling.  The veteran reported that one month prior to this 
examination, he had had knee replacement.  After his knee 
replacement and physical therapy, for a short period he could 
walk around with either crutches or the cane without the 
wheelchair.  The examiner noted that the veteran stated that 
he was able to do his housework activity if he took his time 
but his shoulder joints movement had been decreased above the 
neck.  He also had stiff fingers at times but he was able to 
grip okay.  

At the time of the examination, the veteran also complained 
of pain all over his body, and stiffness at times.  Because 
of the recent surgery and because the veteran had just had 
physical therapy that morning, he was unable to do most of 
the examination that day.  Physical examination revealed that 
the veteran was alert, oriented, and in no acute distress.  
He came to the examining room in a wheelchair.  There was no 
edema in the extremities.  Detailed examination of the back 
revealed that there was no spinal tenderness, and that slight 
muscle stiffness was present.  In the lumbar thoracic 
cervical spine area, the neck was supple, and flexion of the 
neck was about 30 degrees.  Extension was about 30 degrees 
with only minimum discomfort.  Lateral bending was about 40 
degrees on both sides with minimum discomfort.  Regarding 
motion for the back, the veteran refused to do that part of 
the examination.  The veteran stated that he had just 
recovered from a back spasm a few days prior.  The veteran 
indicated that if he did the tests, he would get pain again 
soon after the examination; and he refused that part of the 
examination.  Thereafter, the examiner reported that physical 
examination of the back reveled no spinal tenderness but that 
there was muscle spasm in the lumbosacral area and that there 
was a well-healed surgical scar and a well healed midline 
scar present, with no tenderness.  

Examination of the right knee revealed recent surgical scar 
with slight swelling of the right knee joint present and mild 
tenderness present on examination.  Flexion was about 90 
degrees, and extension was about 180 degrees, both active and 
passive movement, and the veteran experienced mild to 
moderate discomfort.  Examination of the left knee joint 
revealed no swelling and no tenderness, and extension was 
about 180 degrees.  The veteran was unable to hyperextend the 
joint but flexion was about 135 degrees, with very minimum 
discomfort.  On shoulder examination, there was no swelling 
of both shoulders, shoulder movement outward rotation was 
about 45 degrees, and inward rotation was about 45 degrees 
when the veteran experienced minimum discomfort.  Left 
shoulder outward rotation was about 25 degrees, inward was 
about 90 degrees with minimum discomfort, and forward flexion 
was about 135 degrees.  Backward motion was about 20 degrees 
on both right and left when the veteran complained of minimum 
discomfort.  The remainder of the physical examination 
revealed that there was no swelling of the ankle joints.  
There were deformities of the second toe, both feet.  
Dorsiflexion of the ankle was about 3 degrees on the right 
and 5 degrees on the left ankle.  Plantar flexion was about 
20 degrees bilaterally, minimum discomfort only.  For the 
hands, there was mild deformity on the third finger from the 
previous injury.  There was no joint swelling, no joint 
deformity except as stated above, and there was no 
tenderness, and no finger stiffness.  Strength was normal.  
The veteran had good hand grip.

The examiner noted that the veteran refused x-rays at that 
point because he had had many x-rays during the past two 
years, and the examiner indicated that he would check all of 
those x-rays (the Board notes that indicated x-rays were 
reported in chronological order above).  The examination 
diagnoses were:  1. History of rheumatoid arthritis, 
currently on Tylenol, progressively worse, and the veteran 
was wheelchair bound secondary to the worsening of the right 
knee, status post right total knee replacement in June 1997.  
He was currently on physical therapy with improving range of 
motion.  2.  Chronic low back pain, status post laminectomy 
times two, progressively worse, intermittent back spasms, 
occasionally needed three to four days of bed rest.  3.  
Bilateral shoulder  pain with limited range of motion.  

A July 14, 1997 VA x-ray of the knees revealed that on the 
right knee there was osteoporosis; and that the veteran had 
had a total knee replacement on the right side with no 
evidence of fracture, dislocation, or loosening.  X-rays of 
the left knee demonstrated chondrocalcinosis with 
degenerative change involving the knee joint best 
demonstrated laterally, characterized by joint space 
narrowing with spur formation and bony impact.  An area of 
increased bone density was attributable to being secondary to 
any one of a number of possibilities, including old trauma, 
osteoid osteoma, etc.  Blastic metastatic site could not be 
absolutely ruled out.  

As indicated earlier, in July 1999, the Board remanded the 
case for clarification of the diagnoses in order to properly 
rate the service-connected disability.  At that time, the 
Board decided that the medical record established thus far 
had an unclear picture for rating purposes; and requested 
that further medical evaluation be done by an orthopedist who 
specialized in treating rheumatoid arthritis, and that the 
veteran be given a contemporaneous and thorough medical 
examination by this specialist. 

Again, in March 2000, the veteran was scheduled for VA 
examination with an orthopedic surgeon, and he failed to 
report for that examination.  

On November 20, 2000, VA medical physician, Dr. Irani 
provided the following "Response to Request for Medical 
Opinion" regarding the issue of evaluation of rheumatoid 
arthritis.  The physician indicated that review of the entire 
claims file revealed no joint abnormality in the service 
medical records.  An orthopedic clinical note on October 19, 
1953 showed 3 months history of left leg and calf pain 
brought on by exercise and relieved by rest.  Physical 
examination and x-rays and blood tests were normal.  Spina 
bifida occulta of S1 was noticed on X-rays.  The impression 
was sciatica, etiology undetermined.  No specific treatment 
was recommended, and the veteran had spontaneous remission 
within a few weeks.  The physician went on to say:

HR (hospital record) on November 1, 1954 shows a six 
month history of bilateral painful heels without 
swelling or redness with occasional remission.  He also 
had transitory right shoulder pain treated with 
hydrocortisone without any appreciable effect.  He was 
(a) mill-worker and had a traumatic laceration of the 
common peroneal nerve with foot drop on the right.  He 
had tenderness on deep palpation over both heels.  X-
rays of both heels, Blood study (CBC, Sed. rate, ASO, C 
reactive protein) were all within normal limits.  
Initial impression:  Arthritis, rheumatoid, involving 
heels.  He was treated with ASA, and steroids, and bed 
rest.  He had some subjective improvement.  He was 
weaned from cortisone with return to work on November 
21, 1954.  HR October 14, 1959 the veteran was admitted 
for left hip pain, which radiated to the left leg.  He 
remembered that 6 years earlier he had a sudden severe 
pain in his lower back which prevented him from 
straightening up while lifting a heavy object.  Physical 
examination confirmed the initial impression of HNP 
(herniated nucleus pulposus) at L5-on the left.  He 
received proper treatment and considerable improvement 
with return to work (metal work) November 9, 1959.  He 
was operated on March 31, 1960 for laminectomy at L4-L5.  
VA examination on April 14, 1960 shows normal range of 
motion in all joints with no swelling or inflammation.  
He had pain and tenderness over the heels on pressure or 
manipulation.  X-rays of ankles and feet shows bilateral 
large calcaneal spurs on the plantar surface of the 
tuberosities.  No x-ray evidence of rheumatoid or other 
arthritic changes.  In 1995 x-ray reports from hands, 
shoulders, hips knees, feet, LS spine shows degenerative 
osteoarthritis with no sign of rheumatoid arthritis 
activity.  The veteran did not appear for the scheduled 
physical examination on March 14, 2000.  


The above analysis shows that Dr. Irani read through the 
veteran's claims folder and reviewed the veteran's medical 
symptomatology and the etiology of the veteran's service-
connected rheumatoid arthritis disability before providing 
the following opinion:

In conclusion, the available medical evidence in (the) 
claims file, suggests no activity of rheumatoid 
arthritis.  Original diagnosis of RA in 1954 is not 
supported by lab tests.  Heel pain which was the reasons 
for diagnosis of RA, was actually heel spurs which later 
showed on x-ray.  The present degenerative 
osteoarthritis of multiple joints are not related to the 
protected SC disability on inactive, unconfirmed RA.  


Legal Analysis

After careful review of all of the evidence of record, the 
Board finds that the veteran's rheumatoid arthritis condition 
does not warrant an increased rating.  The evidence does not 
show that the veteran has a current active rheumatoid 
arthritis condition.  However, because the disability rating 
has been in effect for over 20 years, it is protected and 
will not be reduced.  See 38 C.F.R. § 3.951 (2000).

The most recent medical opinion from Dr. Irani provides a 
clarification of the mixed diagnoses that have been rendered 
over the years regarding the veteran's disability.  The 
veteran's private and VA medical records show that he has had 
numerous hospitalizations and treatment for joint pain which 
he has suffered with for many years.  However, instead of 
rheumatoid arthritis, it has been consistently documented 
that the veteran has degenerative osteoarthritis of multiple 
joints.  As early as VA examination in April 1960, there was 
no evidence of rheumatoid arthritis.  In February 1995, Dr. 
Gelfand opined that the veteran did not need "gold" 
treatments because he felt that the veteran did not have 
active rheumatoid arthritis at that time.  In essence, Dr. 
Gelfand thought that VA was treating a condition that was 
nonexistent.  Dr. Gelfand later, in March 1995 conceded the 
possibility of rheumatoid arthritis, but also offered another 
possibility, that the veteran had crystal disease, for an 
explanation to the veteran's knee pain and problems.  Another 
specialist, Dr. McCann, in April 1996 essentially opined that 
the veteran probably once had rheumatoid arthritis, but no 
longer had it, and instead that the once active rheumatoid 
arthritis had deleterious effects on his joints.  In that 
regard, Dr. Irani's opinion also further states that the 
veteran never had rheumatoid arthritis, as the diagnosis in 
1954 was not supported by laboratory results, and there is no 
current activity of rheumatoid arthritis.  While both Dr. 
McCann and Dr. Irani are orthopedic surgeons qualified to 
render medical opinions regarding this issue of the etiology 
of the veteran's rheumatoid arthritis, Dr. Irani, again, had 
the benefit of reviewing the veteran's entire medical 
history, via the claims folder, before providing his medical 
opinion; and Dr. McCann did not.  Therefore, even though Dr. 
McCann had treated the veteran for several years when he, in 
April 1996, rendered his opinion of the etiology of the 
veteran's disability, the Board finds Dr. Irani's opinion to 
be more credible and probative, given the fact that all of 
the veteran's medical records pertinent to this service-
connected disability were reviewed by Dr. Irani in 
conjunction with medical opinion that he rendered in November 
2000.  

Further, while the veteran's medical history in 1954, 
including a diagnosis of rheumatoid arthritis, was the basis 
for the original grant of service connection, mostly all of 
the subsequent medical history, including numerous x-rays of 
the veteran's multiple joints, shows no signs of inflammatory 
rheumatoid arthritis.  Several other diagnoses concerning the 
veteran's joints have been rendered throughout the years; 
such as, but not limited to, degenerative hypertrophic 
spurring with discogenic narrowing at all lumbar levels and 
degenerative changes of the lumbar spine shown on x-ray post 
laminectomy at L5; degenerative disc disease from L1-L5, 
collapsing left ankle due to sciatica; degenerative changes 
in the left tarsals, mild degenerative osteoarthritis of the 
acromioclavicular joints; and degenerative changes in the 
left hand and wrist.  Also noteworthy is that a November 1995 
x-ray of the left foot showed probable rheumatoid arthritis, 
but follow-up x-rays were not interpreted by a physician.  In 
that regard, Dr. Irani opined that the heel pain that the 
veteran had during the 1950's was later, upon x-ray, shown to 
be heel spurs.  

Lastly, there is no radiographic, clinical or serological 
evidence of current rheumatoid arthritis.  Rather, the 
examiners of date have noted rheumatoid arthritis by history 
only, or have not been able to confirm it by current x-ray, 
or have opined that the veteran never had it in the first 
place.  The veteran's primary problem appears to be 
degenerative type arthritis.  Dr. Irani has also opined that 
the veteran's present degenerative osteoarthritis of multiple 
joints is not secondary to or aggravated by the condition 
that has VA conceded that began in service.

Based on this evidence, the Board finds that an increased 
rating is not warranted for rheumatoid arthritis.  As 
previously stated, the current 20 percent rating has been in 
effect for over 20 years, and is, thus, protected.  This 
rating cannot be reduced to less than 20 percent unless there 
is a showing that the 20 percent rating was based on fraud.  
See 38 C.F.R. § 3.951(b) (2000).  As there is no such 
evidence of fraud in establishing the existing rating, the 
Board finds that the 20 percent rating is appropriate.


ORDER

An evaluation in excess of 20 percent for rheumatoid 
arthritis is denied. 


		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals


 

